UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELIZABETH HARDING WEINSTEIN,
                           Plaintiff,
                                                                        21-CV-4543 (CS)
                    -against-
                                                                   ORDER OF DISMISSAL
JUDGE ROBERT J. MILLER, et al.,
                           Defendants.


CATHY SEIBEL, United States District Judge:

       Plaintiff brings this pro se action, for which the filing fees have been paid, alleging that

Defendants are violating her civil rights in state-court proceedings. She seeks money damages

and emergency injunctive relief. For the reasons set forth below, the Court dismisses Plaintiff’s

complaint without prejudice.

                                    STANDARD OF REVIEW

       The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

filing fee, if it determines that the action is frivolous, Fitzgerald v. First E. Seventh Tenants

Corp., 221 F.3d 362, 363-64 (2d Cir. 2000) (per curiam) (citing Pillay v. INS, 45 F.3d 14, 16-17

(2d Cir. 1995) (per curiam) (holding that Court of Appeals has inherent authority to dismiss

frivolous appeal)), or that the Court lacks subject matter jurisdiction, Ruhrgas AG v. Marathon

Oil Co., 526 U.S. 574, 583 (1999). An action is frivolous if it “lacks an arguable basis either in

law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). Moreover, the Court “has the

power to dismiss a complaint sua sponte for failure to state a claim,” Leonhard v. United States,

633 F.2d 599, 609 n. 11 (2d Cir. 1980), so long as the plaintiff is given notice and “an

opportunity to be heard.” Thomas v. Scully, 943 F.2d 259, 260 (2d Cir.1991) (per curiam); see

also Perez v. Ortiz, 849 F.2d 793, 797 (2d Cir. 1988); Wright & Miller, Federal Practice and
Procedure § 1357, at 301 & n. 3. The Court is obliged, however, to construe pro se pleadings

liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the

“strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-

75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original).

                                         BACKGROUND

  A.        Plaintiff’s Complaint

       Plaintiff brings this action under 42 U.S.C. §§ 1983 and 1988, and the Americans with

Disabilities Act of 1990’s (ADA) anti-retaliation provision, 42 U.S.C. § 12203. She alleges that

she is a “victim of severe domestic violence [and] narcissistic abuse,” and that Defendants

violated her rights by depriving her of due process, obstructing her access to the court, and

committing fraud on the court. (ECF 1, at ¶ 1.) Plaintiff asserts that the alleged violations

occurred largely because of the undue influence wielded in state-court proceedings by her

husband Brian Stryker Weinstein, a well-known attorney. She sues the New York State Supreme

Court, Appellate Division, Second Department (Appellate Division); New York Supreme Court,

Westchester County; Judge Miller of the Appellate Division; four staff members of the Appellate

Division ‒ Clerk of Court Aprilanne Agostino, Associate Deputy Clerk Wendy Stynes, Program

Coordinator Joseph Castellano, and Program Administrator Jeanne Muratore; her husband; Dina

Kaplan, her husband’s attorney; and Gloria Marchetti-Bruck, her children’s court-appointed

attorney.

       The following allegations are taken from the complaint. On June 1, 2020, Plaintiff’s

husband filed a Family Offense Petition (FOP) against Plaintiff in the Westchester County

Family Court and sought a temporary order of protection (TOP). Plaintiff and her husband were

“estranged” at the time, and he was undergoing a “pedophilia investigation.” (Id. at ¶ 44.) On

June 5, 2020, Judge Arlene Katz of the Family Court issued a TOP against Plaintiff, requiring her


                                                  2
to stay away from her husband, her three children, and their home. Immediately after the order

was issued, police officers from the Briarcliff Manor Police Department removed Plaintiff from

the house she had shared with her husband and children.

       Plaintiff responded to the TOP by filing divorce proceedings and a state-court petition for

a writ of mandamus in the Westchester County Supreme Court. In December 2020, all of the

state-court proceedings were consolidated as one action in the Westchester County Supreme

Court. On December 4, 2020, Judge Nancy Quinn-Koba, the presiding state-court judge, issued a

new TOP ex parte, which again directed Plaintiff to stay away from her husband, her three

children, and their home.

       Plaintiff asserts that Judge Quinn-Koba and Referee Janet Gandolfo denied her due

process, access to her children, access to her property, and access to financial support. Plaintiff

filed an emergency request for an order to show cause relating to the December 4, 2020 TOP;

Judge Quinn-Koba denied the request.

       On or about December 30, 2020, Plaintiff filed an application pursuant to New York Civil

Practice and Rules § 5704 in the New York State Supreme Court, Appellate Division, seeking

review of the ex parte TOP. But the Appellate Division improperly processed the application,

failing to place it on the New York State Courts Electronic Filing system (NYSCEF), misplacing

it, and not finding it until January 25, 2021. Once the file was found, the Appellate Division

scheduled a conference. On February 17, 2021, the conference relating to Plaintiff’s § 5704

application was conducted by Associate Deputy Clerk Wendy Stynes and attended by Marchetti-

Bruck, the children’s court-appointed attorney, and Kaplan, Plaintiff’s husband’s attorney.

Plaintiff objected to the conference because it was not conducted by a judge, and Deputy Clerk




                                                  3
Stynes refused to tell her the name of the judge assigned to the case. The next day, on February

17, 2020, Judge Robert J. Miller issued a one-line order denying Plaintiff’s § 5704 application.

       On April 16, 2021, Judge Quinn-Koba issued a “new unlawful Ex Parte TOP,” dating it

back to December 4, 2020, although no TOP was in effect from March 5, 2021, to April 16,

2021. (Id. at ¶ 89.) Within minutes after the new TOP was issued, Plaintiff was unlawfully pulled

over while driving by officers from the Briarcliff Manor Police. The officers arrested Plaintiff for

alleged violations of the April 16, 2021 TOP but refused to tell her how she had violated the

order. Only after she was handcuffed did the officers inform her that she had violated the TOP on

April 5-7, 2021, when in fact no TOP was in effect. Plaintiff was charged with misdemeanor

offenses.

       That same day, in new proceedings in the Briarcliff Manor Village Court, Village Justice

Halper issued a new ex parte TOP, directing that Plaintiff stay 1500 feet away from her home and

children. She also has been denied discovery by ADAs Lauscher and Miller.

       Plaintiff seeks to vacate the April 16, 2021 TOP issued in the Westchester County

Supreme Court proceedings, and the second TOP, issued on April 16, 2021, in the new matter in

the Briarcliff Manor Village Court. She also seeks money damages. 1

  B.        Requests for Emergency Injunctive Relief

       Plaintiff alleges that the matter at issue in this case is the Appellate Division’s denial to

her of due process and access to the courts in proceedings concerning her December 30, 2020


       1
          Plaintiff attaches to the complaint multiple documents, including a copy of a letter dated
February 1, 2021 addressed “[t]o whom it may concern” from Elizabeth Bussian, a Licensed
Clinical Social Worker (LCSW) who has been working with Plaintiff since 2013. Bussian writes
that she has “no psychiatric concerns” about Plaintiff and that Plaintiff “do[es] not require a
psychiatric evaluation.” (Id. at 36.) Plaintiff also attaches copies of the FOP and TOPs; copies of
the dockets of her state-court cases on NYSCEF; transcripts of proceedings that she recorded;
and links to videos that she has posted on social media.


                                                  4
§ 5704 application to the Appellate Division for review of the December 4, 2020 TOP issued by

the Westchester County Supreme Court. (See id. ¶ 39.) But despite Plaintiff’s assertion, she raises

claims arising out of and seeks relief in proceedings before the Westchester County Supreme

Court and Briarcliff Manor Village Court. In fact, since the filing of this action, Plaintiff has

submitted at least six letters seeking emergency injunctive relief as to the Westchester County

Supreme Court case. (See ECF 5, 6, 7, 10, 11, 12.) She generally asserts in these letters that her

husband is a pedophile, her children have been kidnapped, she has been a victim of human

trafficking, and she has been denied due process and access to the courts in the state-court

matters. In some of the letters she claims that her husband and Kaplan, his attorney, are colluding

with state actors to violate her rights and retaliate against her for the filing of this action. Plaintiff

attaches to all the letters screenshots of purported text messages between her and her husband

concerning his alleged pedophilia, and the February 1, 2021 letter from Elizabeth Bussian,

indicating that Plaintiff does not need psychiatric evaluation.

   C.      Plaintiff’s Competency

        Plaintiff has another pending case before the Court, Weinstein v. Village of Briarcliff

Manor, No. 21-CV-1996 (CS) (Weinstein I), in which she brought claims arising out of her

January 4, 2021 arrest for disorderly conduct in the Briarcliff Manor Municipal Building. In that

action, she named as defendants: her husband, the Village of Briarcliff Manor, judges, judicial

officials, prosecutors, police officials, town officials, and others. Plaintiff asserted that her

husband “has been using his inner workings of the Westchester Judiciary” to have the judges,

police officers, and district attorneys “discredit” Plaintiff in order to “provide a cover for [her

husband’s] nefarious actions, abuse of process, and domestic violence thus far.” (ECF 7:21-CV-

1996, 1 at 20.) In that complaint, Plaintiff sought damages and injunctive relief, including the




                                                    5
recusal of the judge presiding over her criminal case in the Briarcliff Manor Village Court and

dismissal of the disorderly conduct charges.

       Plaintiff also made allegations in the complaint that suggested that she was undergoing or

had undergone a mental competency examination under Article 730 of the New York State

Criminal Procedure Law. 2 (See ECF 7:21-CV-1996, 1 at 20.) But it was unclear whether Plaintiff

has been formally adjudicated incompetent. Plaintiff later filed several submissions in which she

sought an immediate stay of Village Justice Howard Code’s attempts to hold competency

hearings (ECF 7:21-CV-1996, 3 at 2-4), and then “an emergency stay on an unlawful

imprisonment and involuntary commitment order issued” on March 9, 2021, by Village Justice

Code in her proceedings in the Briarcliff Manor Village Court (ECF 7:21-CV-1996, 5 at 1-2).

       On March 17, 2021, the Court issued an order that: (1) dismissed without prejudice

Plaintiff’s claims against judges and prosecutors on absolute immunity grounds; and (2) declined

under the Younger abstention doctrine to intervene in Plaintiff’s ongoing state-court proceeding.

(ECF 7:21-CV-1996, 8.) The order also declined to issue summonses as to the remaining

defendants pending information regarding Plaintiff’s mental health status.

       The Court later issued two subsequent orders stating that, because Plaintiff had raised the

issue of her competency by challenging a commitment order allegedly issued by Village Justice

Code, the Court would be conducting an inquiry as to Plaintiff’s mental health to determine if it

would be appropriate to appoint a guardian ad litem under Federal Rule of Civil Procedure 17(c).

(See ECF 7:21-CV-1996, 9, 12.)




       2
          Article 730 of the New York Criminal Procedure Law provides that any time the court
is of the opinion that the defendant may be an incapacitated person, the court must order a
psychiatric examination. See N.Y. Crim. Pro. L. § 730.30.


                                                6
                                          DISCUSSION

  D.      Plaintiff’s Competency to Litigate

       Under Federal Rule of Civil Procedure 17(c)(2), a person who is adjudicated incompetent

and who does not have a duly appointed representative may only sue by a next friend or

guardian ad litem. The Second Circuit has instructed district courts not to make a merits

determination in an incompetent person’s federal civil action unless the incompetent person is

represented by a guardian ad litem. See Berrios v. N.Y.C. Hous. Auth., 564 F.3d 130, 134-35 (2d

Cir. 2009).

       As noted, Plaintiff’s competency is at issue in Weinstein I, and the Court is presently

conducting an inquiry to determine if Plaintiff is competent, and if not, whether it would be

appropriate to appoint a guardian ad litem for Plaintiff in that action or take other appropriate

measures. But the Court need not wait to complete the inquiry in Weinstein I or address the issue

of Plaintiff’s competency in this action because, as detailed below, Plaintiff’s claims are

frivolous. See generally Denton v. Hernandez, 504 U.S. 25, 34 (1992) (dismissal of complaint on

ground of frivolousness is not a dismissal on the merits, but rather an exercise of the court’s

discretion). But in in an abundance of caution, the Court dismisses this action without prejudice.

See Berrios, 564 F.3d at 135 (courts should dismiss without prejudice claims of incompetent

persons who appear without a guardian ad litem or counsel).

  E.      Younger abstention

       Similar to Weinstein I, Plaintiff again seeks this Court’s intervention in her pending state-

court proceedings by repeatedly requesting emergency injunctive relief from orders and actions

in those proceedings. But as the Court has previously explained to Plaintiff, such claims must be

dismissed. In Younger v. Harris, 401 U.S. 37 (1971), the United States Supreme Court held that

a federal court may not enjoin a pending state-court criminal proceeding in the absence of special


                                                  7
circumstances suggesting bad faith, harassment, or irreparable injury that is both serious and

immediate. See Gibson v. Berryhill, 411 U.S. 564, 573-74 (1973) (citing Younger, 401 U.S. 37).

This doctrine has been extended to civil actions. See Kaufman v. Kaye, 466 F.3d 83, 86 (2d Cir.

2006); Diamond “D” Constr. Corp. v. McGowan, 282 F.3d 191, 198 (2d Cir. 2002) (“Younger

generally requires federal courts to abstain from taking jurisdiction over federal constitutional

claims that involve or call into question ongoing state proceedings.”). Thus, Younger abstention

is appropriate in only three categories of state court proceedings: (1) state criminal prosecutions;

(2) civil enforcement proceedings that are “akin to criminal prosecutions”; and (3) civil

proceedings “that implicate a State’s interest in enforcing the orders and judgments of its courts.”

Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72-73 (2013). The proceedings with which

Plaintiff wishes this Court to interfere fit within those categories.

       Specifically, Plaintiff asks the Court to intervene in her ongoing proceedings in the

Westchester County Supreme Court and related proceedings in other courts. Although she asserts

that she has been denied due process and access to the courts, and that there is a conspiracy to

violate her rights stemming from her husband’s undue influence in the state-court actions,

Plaintiff has alleged no facts showing bad faith, harassment, or irreparable injury with respect to

her pending state-court proceedings. The Court will therefore not intervene in Plaintiff’s ongoing

state-court proceedings and denies her requests for emergency injunctive relief (ECF 5, 6, 7, 10,

11, 12). Her remedy for erroneous decisions in those proceedings, should there be any, would be

via the state-court appellate process, not via this Court’s intervention.

  F.      Judicial Immunity

               Claims against Judge Miller

       The Court must also dismiss Plaintiff’s claims against Judge Robert J. Miller of the

Appellate Division. Judges are absolutely immune from suit for damages for any actions taken


                                                   8
within the scope of their judicial responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991).

Generally, “acts arising out of, or related to, individual cases before the judge are considered

judicial in nature.” Bliven v. Hunt, 579 F.3d 204, 210 (2d Cir. 2009). “Even allegations of bad

faith or malice cannot overcome judicial immunity.” Id. (citations omitted). This is because

“[w]ithout insulation from liability, judges would be subject to harassment and

intimidation . . . .” Young v. Selsky, 41 F.3d 47, 51 (2d Cir. 1994). In addition, as amended in

1996, § 1983 provides that “in any action brought against a judicial officer for an act or omission

taken in such officer’s judicial capacity, injunctive relief shall not be granted unless a declaratory

decree was violated or declaratory relief was unavailable.” 42 U.S.C. § 1983.

       Judicial immunity does not apply when the judge takes action “outside” his judicial

capacity, or when the judge takes action that, although judicial in nature, is taken “in absence of

jurisdiction.” Mireles, 502 U.S. at 9-10; see also Bliven, 579 F.3d at 209-10 (describing actions

that are judicial in nature). But “the scope of [a] judge’s jurisdiction must be construed broadly

where the issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978).

       Plaintiff’s claims against Judge Miller arise out of his ruling denying her § 5704

application filed in the Appellate Division. That ruling was within the scope of Judge Miller’s

judicial capacity and jurisdiction. The Court therefore dismisses Plaintiff’s claims against Judge

Miller under the doctrine of judicial immunity and as frivolous. See Neitzke, 490 U.S. at 325

(stating that a claim is frivolous if it “lacks and arguable basis either in law or in fact”); Montero

v. Travis, 171 F.3d 757, 760 (2d Cir. 1999) (“A complaint will be dismissed as ‘frivolous’ when

‘it is clear that the defendants are immune from suit.’” (quoting Neitzke, 490 U.S. at 327)); see

also Mills v. Fischer, 645 F.3d 176, 177 (2d Cir. 2011) (“Any claim dismissed on the ground of

absolute judicial immunity is ‘frivolous’ for purposes of [the in forma pauperis statute].”).




                                                  9
               Claims against Appellate Division Clerks

       Plaintiff’s claims against the four Appellate Division employees ‒ Clerk of Court

Aprilanne Agostino, Associate Deputy Clerk Stynes, Program Coordinator Joseph Castellano,

and Program Administrator Jeanne Muratore ‒ must also be dismissed. Judicial immunity has

been extended to court clerks and “others who perform functions closely associated with the

judicial process” when they are performing discretionary acts of a judicial nature which are

essential to the judicial process, such as filing court documents or managing a court’s calendar.

Cleavinger v. Saxner, 474 U.S. 193, 200 (1985); see Rodriguez v. Weprin, 116 F.3d 62, 66 (2d

Cir. 1997) (extending judicial immunity to state court clerks who were ordered by Appellate

Division judges not to provide a litigant with documents and not to expand the record on appeal);

McKnight v. Middleton, 699 F. Supp. 2d 507, 526 (E.D.N.Y. 2010) (“Clerk’s Office activities of

filing and docketing legal documents” are an “integral part of the judicial process” and are

generally entitled to absolute immunity); Pikulin v. Gonzales, No. 07-CV-0412 (CBA), 2007 WL

1063353, at *2 (E.D.N.Y Apr. 5, 2007) (extending judicial immunity to the federal court clerk

with respect to claims arising out of the filing and docketing of legal documents).

       Here, Plaintiff asserts claims against the Appellate Division clerks for actions they took

in relation to her December 30, 2020 § 5704 application for review of the December 4, 2020

temporary order of protection issued by Westchester County Supreme Court. In particular,

Plaintiff takes issue with how the application was processed, claiming that the clerks improperly

failed to place her petition on the New York State Courts Electronic Filing system, misplaced it,

and did not find it until January 25, 2021. Further, once the file was found, the Appellate

Division held a conference conducted by Stynes, rather than a judge or a full panel of the

Appellate Division. But the clerks are not subject to liability when performing the administrative

tasks described by Plaintiff. Court clerks are entitled to immunity for harm caused by action


                                                10
undertaken pursuant to the direction of a judicial officer or court policy. Rodriguez, 116 F.3d at

67. As it appears that the complained-of actions of the Appellate Division clerks involved filing

and docketing documents and implementing court procedures related to Plaintiff’s § 5704

application, they are entitled to absolute judicial immunity. The Court therefore dismisses

Plaintiff’s claims against Defendants Agostino, Stynes, Castellano, and Muratore under the

doctrine of judicial immunity and as frivolous.

G.       Eleventh Amendment Immunity

         Plaintiff’s claims against the Appellate Division and the Westchester County Supreme

Court are barred under the Eleventh Amendment. “[A]s a general rule, state governments may

not be sued in federal court unless they have waived their Eleventh Amendment immunity, or

unless Congress has abrogated the states’ Eleventh Amendment immunity . . . .” Gollomp v.

Spitzer, 568 F.3d 355, 366 (2d Cir. 2009). “The immunity recognized by the Eleventh

Amendment extends beyond the states themselves to state agents and state instrumentalities that

are, effectively, arms of a state.” Id. New York has not waived its Eleventh Amendment

immunity to suit in federal court, and Congress did not abrogate the states’ immunity in enacting

42 U.S.C. § 1983. See Trotman v. Palisades Interstate Park Comm’n, 557 F.2d 35, 40 (2d Cir.

1977).

         As the Appellate Division and the Westchester County Supreme Court are part of the

New York State Unified Court System, which is an agency of the State of New York, the two

state-court defendants are immune from suit under the Eleventh Amendment. See Gollomp, 568

F.3d at 368 (holding that the New York State Unified Court System “is unquestionably an ‘arm

of the State,’ and is entitled to Eleventh Amendment sovereign immunity”); Goldberg v. Roth,

No. 99-CV-11591, 2001 WL 1622201, at *4 (S.D.N.Y. Dec. 17, 2001) (citations omitted)

(holding that New York courts are immune from suit under the Eleventh Amendment). Plaintiff’s


                                                  11
§ 1983 claims against the Appellate Division and the Westchester County Supreme Court are

dismissed as barred under the Eleventh Amendment and as frivolous. 3

  H.       Claims against Private Parties

       Finally, to the extent Plaintiff brings claim under § 1983 against her husband Brian

Stryker Weinstein; Dina Kaplan, her husband’s attorney; and Gloria Marchetti-Bruck, her

children’s court-appointed attorney, those claims must also be dismissed. A claim for relief under

§ 1983 must allege facts showing that each defendant acted under the color of a state “statute,

ordinance, regulation, custom or usage.” 42 U.S.C. § 1983. Private parties are therefore not

generally liable under the statute. Sykes v. Bank of America, 723 F.3d 399, 406 (2d Cir. 2013)

(citing Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001)); see

also Ciambriello v. County of Nassau, 292 F.3d 307, 323 (2d Cir. 2002) (“[T]he United States

Constitution regulates only the Government, not private parties.”). As Brian Weinstein, Kaplan,

and Marchetti-Bruck are private parties who are not alleged to have been working for any state

or other government body, and Plaintiff does not allege any facts suggesting that these

defendants’ actions could be “fairly attributable” to the state, the defendants are not subject to

liability under § 1983. 4 See Rendell-Baker v. Kohn, 457 U.S. 830, 838-42 (1982); Flagg Bros. v.


       3
         See also Zuckerman v. App. Div., Second Dep’t, Sup. Ct., 421 F.2d 625, 626 (2d Cir.
1970) (holding that the Appellate Division, Second Department is not a “person” for the purpose
of § 1983 liability). See generally Will v. Mich. Dep’t of State Police, 491 U.S. 58 (1989)
(holding that a state agency is not a “person” for the purpose of § 1983 liability).
       4
         Marchetti-Bruck’s status as Plaintiff’s children’s court-appointed attorney does not
make her a state actor for purposes of § 1983. Absent special circumstances suggesting concerted
action between an attorney and a state representative, see Nicholas v. Goord, 430 F.3d 652, 656
n.7 (2d Cir. 2005) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 152 (1970)), the
representation of a person by private counsel in state-court criminal or other proceedings does
not constitute the degree of state involvement or interference necessary to establish a claim under
§ 1983, regardless of whether that attorney is privately retained, court-appointed, or employed as
a public defender. See Bourdon v. Loughren, 386 F.3d 88, 90 (2d Cir. 2004) (citing Polk County
v. Dodson, 454 U.S. 312, 324-25 (1981)); see also Schnabel v. Abramson, 232 F.3d 83, 87 (2d


                                                 12
Brooks, 436 U.S. 149, 155-57 (1978); Fabrikant v. French, 691 F.3d 193, 207 (2d Cir. 2012). The

Court dismisses Plaintiff’s claims against Defendant Brian Weinstein, Kaplan, and Marchetti-

Bruck.

  I.         Claims under the ADA

         Plaintiff also brings her claims citing to the ADA’s anti-retaliation provision, 42 U.S.C.

§ 12203, which generally prohibits adverse action taken against a person who has engaged in

protected activity. 5 Plaintiff does not allege any facts suggesting that she made complaint of

disability discrimination or that any Defendant discriminated or retaliated against her because of

any such complaint, and accordingly the claim is frivolous.

  J.         Leave to Amend Denied

         Generally, a court should not dismiss a pro se complaint “without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Dolan v. Connolly, 794 F.3d 290, 295 (2d Cir. 2015) (quoting Chavis v.

Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal quotation marks omitted)). But a court has

inherent power to dismiss without leave to amend or replead in “where . . . the substance of the

claim pleaded is frivolous on its face,” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.1988)

(citation omitted), or where amendment would otherwise be futile, Hill v. Curcione, 657 F. 3d

116, 123-24 (2d Cir. 2011); see also Shapiro v. McManus, 136 S. Ct. 450, 455-56 (2015)

(holding that federal-question jurisdiction is lacking where the claims are “wholly insubstantial



Cir. 2000) (holding that legal aid organization ordinarily is not a state actor for purposes of
section 1983).
         5
         The provision provides: “No person shall discriminate against any individual because
such individual has opposed any act or practice made unlawful by this chapter or because such
individual made a charge, testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under this chapter.” 42 U.S.C. § 12203(a).


                                                  13
and frivolous,” “essentially fictitious,” or “obviously without merit” (internal quotation marks

and citations omitted)). Because Plaintiff’s assertions are frivolous and cannot be cured with an

amendment, the Court declines to grant Plaintiff leave to amend her complaint.

  K.         Consolidation

         Because this case and No. 21-CV-1996 involve a common question – specifically,

Plaintiff’s competence – they are hereby consolidated, pursuant to Federal Rule of Civil

Procedure 42, only for purposes of competency proceedings.

                                           CONCLUSION

         The Court denies Plaintiff’s requests for emergency injunctive relief (ECF 5, 6, 7, 10, 11,

12) under the Younger abstention doctrine.

         The Court dismisses Plaintiff’s claims without prejudice on immunity grounds and as

frivolous.

         The Court consolidates this case with No. 21-CV-1996 only for purposes of competency

proceedings.

         Although Plaintiff paid the filing fees for this action, the Court certifies under 28 U.S.C.

§ 1915(a)(3) that any appeal from this order would not be taken in good faith, and therefore in

forma pauperis status is denied for the purpose of an appeal. See Coppedge v. United States, 369

U.S. 438, 444-45 (1962).

         Plaintiff has consented to receive electronic service of Court filings. (ECF 3.)

SO ORDERED.

Dated:     July 15, 2021
           White Plains, New York

                                                                 CATHY SEIBEL
                                                            United States District Judge




                                                  14
